IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DYLAN T. FAIRCLOTH,           : No. 533 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION, :
BUREAU OF DRIVER LICENSING,   :
                              :
               Respondent     :


                                    ORDER


PER CURIAM

      AND NOW, this 31st day of December, 2014, the Petition for Allowance of

Appeal is DENIED and the Application for Supersedeas Pending Appeal is DENIED.